Citation Nr: 9931139	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  95-23 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from July 1956 to April 1957.  
He subsequently served on reserve duty, with periods of 
inactive and active duty for training including, but not 
limited to, a period from November 11 to November 24, 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating determination 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.  

2.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
received.  

3.  Current findings of a bilateral foot disorder cannot be 
disassociated from the veteran's period of active duty for 
training from November 11 to November 24, 1994.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veteran's 
favor, a right foot disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991).

2.  Resolving the benefit of the doubt in the veteran's 
favor, the veteran's preexisting left foot disorder was 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In February 1993, the veteran filed a claim of entitlement to 
service connection for several disabilities, including a 
bilateral foot disability.  He reported that he first 
received treatment for his bilateral foot disorder in 1978 or 
1979.

In a June 1993 Request for Information Needed to Reconstruct 
Medical Data, the veteran reported that he received left foot 
treatment during service in November 1955 and treatment for 
both feet in October and December 1956.  In a response the 
following month, the National Personnel Records Center (NPRC) 
indicated that it was unable to locate these service medical 
records.  Consequently, a November 1993 rating decision 
denied service connection for a bilateral foot disorder.

Service medical records dated in November 1994 note that the 
veteran experienced bilateral foot pain and a burning 
sensation on the bottom of both feet following a road march.  
The veteran gave a history of a left bunionectomy.  
Significantly, he denied any recent trauma to the feet.  The 
diagnostic impression was of bilateral pes planus with 
plantar fasciitis and metatarsalgia.  The veteran was given a 
temporary profile with no running, jumping or marching, and 
no standing over five minutes.

In December 1994, the veteran related that his current 
bilateral foot disorder was caused by an injury sustained 
during reserve training the previous month.  He attached 
medical treatment records in support of his claim.

A December 1994 record notes that the veteran gave a history 
of undergoing a bunionectomy to repair hallux valgus.  He 
reported intermittent foot pain related to exertion over the 
previous three years and indicated that he experienced 
increased pain during a march while on reserve duty the 
previous month.  A physical examination revealed a reduced 
range of motion in the midfoot with tenderness.  Bilateral 
pes planus with plantar fasciitis was diagnosed.

In January 1994, the veteran was given custom supports with a 
heel lift.  He was placed on a permanent profile with no 
running, jumping or marching over 1/4 mile.

A March 1995 service medical record reports that the 
veteran's symptoms were improving with the shoe inserts.  
Decreased tenderness was noted.  The record indicates that 
the veteran had been unable to work as a painter/drywall 
worker since November 1994 because of his inability to stand 
for longer than five minutes without pain.

An April 1995 rating decision continued the denial of service 
connection for a bilateral foot disorder.  The veteran filed 
a notice of disagreement (NOD) with this decision the 
following month and submitted a substantive appeal (Form 1-9) 
in June 1995, perfecting his appeal.

A June 1995 follow-up treatment record notes severe bilateral 
plantar fasciitis and indicates that Naproxen and orthotics 
failed to relieve pain.  A provisional diagnosis of tarsal 
tunnel syndrome was made.

Complaints of pain in the medial arch, heel and ball of the 
foot were noted in a July 1995 service medical record.  The 
veteran reported experiencing pain in the toes and the bottom 
of the feet with standing, which increased with walking.  
Symptoms were relieved by staying off of the feet.  The 
veteran reported undergoing a left bunionectomy with fixation 
of the first metatarsal phalangeal joint in 1990, and denied 
a history of trauma.  An "essentially normal study" was 
reported.  The veteran was referred to a podiatrist for 
follow-up treatment.  A November 1995 CT scan revealed 
degenerative changes of both feet and ankles.

An April 1996 follow-up treatment record notes the veteran's 
concerns regarding his inability to work as a painter.  The 
diagnostic assessment was of chronic foot pains consistent 
with tarsal tunnel syndrome and chronic plantar fasciitis.  
The examiner noted that the veteran's bilateral foot disorder 
was unresponsive to conservative treatment.

A July 1996 Medical Evaluation Board examination report notes 
a diagnosis of degenerative joint disease of both feet with 
neuropathy and bilateral tarsal tunnel syndrome.  The 
examiner concluded that the veteran was not qualified for 
duty.  The following month, a Physical Evaluation Board found 
the veteran physically unfit for duty.  The veteran was 
separated from the U.S. Army Reserve.  A Medical Evaluation 
Board Addendum, dated September 1996, notes that a 
neurological examination was within normal limits.  The final 
assessment was of residual pain in both feet, status post 
fracture of the fifth metatarsal of the left foot, and status 
post trauma to both feet following a foot march, bilateral 
cavus feet, osteoarthritis of the metatarsal cuboid joint of 
the left foot and bilateral neuropathy.  The report indicates 
that the veteran's duties as a drill sergeant required him to 
stand approximately 95 percent of the day and that his foot 
pain precluded him from doing performing his duties.  The 
examiner commented that the veteran's bilateral foot pain may 
never subside since all conservative methods of treatment had 
failed to relieve it.

A December 1996  Medical Evaluation Board Addendum reports 
that the dorsalis pedis and posterior tibial pulses were 2/4 
bilaterally on vascular examination.  Capillary fill time was 
less than three seconds in digits 1 through 5 bilaterally.  A 
neurological examination revealed positive pain on palpation 
of the plantar aspect of the medial calcaneal tuberosity 
bilaterally.  A severe decrease was noted in the medial arch 
bilaterally.  X-rays showed degenerative changes in the fifth 
metatarsal cuboid joint of the left foot.  A bone scan was 
negative.  The diagnostic impression was of bilateral pars 
planus, bilateral plantar fasciitis, and degenerative joint 
disease of the fifth metatarsal cuboid joint of the left 
foot.

A May 1997 record notes that studies performed on the 
veteran's feet approximately one year earlier were consistent 
with tarsal tunnel syndrome.  A physical examination of the 
feet revealed worsening symptoms with pressure over the 
tarsal tunnel.  Tarsal tunnel syndrome was diagnosed.

On VA examination in July 1997, the veteran gave a history of 
injuring his left foot during service in October 1955.  He 
reported that he was hospitalized for approximately one week, 
but no cast was applied.  The veteran related that he injured 
both feet while on active duty for training in November 1994.  
Bilateral plantar fasciitis with metatarsalgia was diagnosed. 

On physical examination, the veteran was able to stand, squat 
and rotate his feet in supination and pronation.  Movement of 
the toes was normal and equal bilaterally.  The veteran was 
able to walk with tiptoe and heels bilaterally.  There was no 
limitation in the movement of the feet or joints.  The arch 
of both feet were "slightly and questionably diminished," 
but no evidence of obvious flat feet was noted.  Muscle 
strength of both feet and legs was equal and good.  While the 
veteran reported some tenderness on manipulation of the feet, 
he did not complain of pain during walking, exercising, or 
movement of the feet.  There was no evidence of callus 
formation.  A neurological examination of the lower 
extremities was normal.  X-rays showed very mild changes 
involving the right first metatarsal phalangeal joint 
consistent with degenerative osteoarthritis.  The diagnostic 
assessment was mild degenerative osteoarthritis of the right 
metatarsal phalangeal joint, and no evidence of peripheral 
neuropathy in the lower extremities.

An August 1997 Medical Evaluation Board Addendum notes that 
while the veteran's bilateral foot pain had been attributed 
to a number of different diagnoses over the previous two 
years, a physical examination and review of the laboratory 
studies supports the diagnosis of tarsal tunnel syndrome.  
The examiner commented that conservative therapy had been 
ineffective in relieving the foot pain.  He opined that the 
veteran will experience this pain throughout the remainder of 
his life and his ability to walk and stand for prolonged 
periods will be effected.  
 
A March 1998 report from Dr. S. notes that he performed an 
EMG/NCV study the previous month, and reviewed the veteran's 
medical records.  It was reported that the veteran sustained 
a severe injury to both feet during an extended march in 
November 1994, while serving in his capacity as a drill 
sergeant, and has experienced severe pain since that time.  
The physician noted that a February 1998 EMG/NCV study showed 
no evidence of tarsal tunnel syndrome.  He opined that the 
veteran does not have tarsal tunnel syndrome, but experienced 
metatarsalgia from small nerve irritation or "injuries from 
the previous long march."  The physician concluded that the 
most appropriate diagnosis for the veteran's bilateral foot 
disorder is Morton's disease.  He opined that the disorder is 
related to the November 1994 injury, and indicated that the 
veteran was unable to continue his employment as a painter 
due to chronic pain. 

In November 1998 correspondence, the veteran explained that 
as a drill sergeant he was required to maintain top physical 
condition.  Consequently, he ran and exercised throughout the 
month.  He indicated that he sustained various foot injuries 
while exercising when he was not on active duty.  The veteran 
maintained that his foot problems were "manageable" prior 
to November 1994, and indicated that the injuries sustained 
while on active duty for training are permanent and 
disabling.  In support of his claim, the veteran attached a 
report from his private physician.

A November 1998 report from a Dr. D. notes that surgery was 
performed in December 1990 to repair the veteran's left foot 
hallux valgus with metatarsus premus varus.  According to 
this physician, both the surgery and postoperative course 
were uneventful.  The veteran was discharged from his care in 
April 1991, with the expectation that he could return to 
full, unrestricted activity.

At a hearing held before the undersigned in August 1999, the 
veteran's representative explained that when the veteran 
initially filed his claim for service connection in February 
1993, it was based on injuries he sustained while exercising 
when he was not on active duty.  Transcript at page three (T. 
at 3).  In December 1994, however, the veteran sought service 
connection for his right foot disorder, which was first 
injured during the march in November 1994, and aggravation of 
his preexisting left foot disorder.  T. at 3 and 5. 

The veteran testified that he was hospitalized for four or 
five days after developing a large blood blister on his left 
foot during basic training in 1955.  T. at 9.  He then 
returned to duty and completed basic training.  T. at 9.  He 
experienced no additional foot problems until approximately 
1990, when he developed a bunion on his left foot.  T. at 8-
9.  The veteran's physician reportedly told him that this was 
caused by running in boots over time, rather than by a 
specific injury.  T. at 8-9.  The veteran explained that he 
was "fine" after the bunion was surgically removed in 
December 1990.  T. at 9.  During an extended march in 
November 1994, his feet became so sore that he was unable to 
walk.  T. at 8.  He went on sick call, and his current 
bilateral foot disorder was diagnosed.  T. at 8.  

The veteran reported that he continues to experience 
bilateral foot pain despite undergoing various types of 
therapy.  T. at 7.  He explained that he is unable to work on 
a full time basis due to this pain, and indicated that his 
annual income has declined from approximately $75,000 to 
$15,000 or $16,000 dollars a year.  T. at 7.  He stated that 
his feet hurt all of the time and that he is unable to stand 
or walk on concrete.  T. at 7.  The veteran submitted medical 
records in support of his claim.  T. at 5.

A detailed review of the medical evidence in existence prior 
to the November 1994 injury has been performed by the 
undersigned.  Medical examination reports dated in January 
1979, June 1984, and June 1988 are negative for a diagnosis 
of a foot disorder, and clinical evaluations of the feet were 
normal.  While a March 1992 examination notes a history of 
foot trouble, a clinical evaluation of the feet was normal.  
A review of recent outpatient records shows treatment for 
bilateral pes planus and plantar fasciitis in October and 
December 1998.

Analysis

Initially, the Board finds the veteran's claim of entitlement 
to service connection for a bilateral foot disorder to be 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  In light of the service medical records, 
indicating treatment for a bilateral foot disorder, and the 
medical evidence of record, the Board concludes that the 
veteran has provided a plausible claim which must be 
adjudicated on its merits.  In adjudicating this claim, the 
Board is satisfied that all available evidence necessary for 
an equitable disposition of the appeal on this issue has been 
obtained.  In this regard, it must be noted that while many 
medical records have been obtained by the RO, the medical 
records from the veteran's active service from July 1956 to 
April 1957 have not been located.  This is significant in 
that the veteran has indicated treatment for his foot 
condition in both 1955 and 1956.  When a veteran's service 
medical records are unavailable, VA's duty to assist, and the 
Board's duty to provide reasons and bases for its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule (see 38 U.S.C.A. §§ 71204(d)(1), 5107(b) (West 
1991)), are heightened.  See Moore (Howard) v. Derwinski. 
1 Vet. App. 401, 404 (1991).

Under the basic governing law, service connection may be 
granted for a "disability resulting from personal injury 
incurred or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty."  38 U.S.C.A. §§ 1110, 1131.  
"In the line of duty" includes both active duty and periods 
of active duty for training.  38 C.F.R. § 3.36(a) (1999).  
Accordingly, any "disease" or "injury" the veteran 
suffered from November 11 to November 24, 1994, a period of 
active duty for training, may be service connected. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or from "aggravation of a preexisting 
injury" suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  In this case, the veteran contends that 
his right foot disorder was incurred during an extended march 
in November 1994, and his preexisting left foot disorder was 
aggravated by this training.  The medical evidence of record 
that supports this determination includes the service medical 
records, the March 1998 report from Dr. S., and the November 
1998 report from Dr. D.  A November 1998 private medical 
report indicates that the veteran was discharged to full, 
unrestricted activity after undergoing surgery in December 
1990 to repair a left foot hallux valgus with metatarsus.  
While the veteran noted a history of foot trouble during a 
March 1992 examination, his feet were found to be normal.  In 
March 1998, following a review of the veteran's medical 
records, Dr. S. specifically related the veteran's current 
bilateral foot disorder to the November 1994 extended march.

In denying the veteran's claim, the RO, in its April 1999 
supplemental statement of the case, noted that the veteran's 
left foot disorder existed prior to the November 1994 injury, 
and indicated that there was no nexus between the bilateral 
foot disorder and service.  However, the Board must note that 
a right foot disorder was first diagnosed during active duty 
for training in November 1994.  Further, as noted above, Dr. 
S. specifically opined that the most likely etiology of the 
bilateral foot disorder is the extended march in November 
1994.  The RO fails to cite any medical evidence in support 
of the conclusion that the veteran's right foot disorder is 
unrelated to service, or that his left foot disorder was not 
aggravated by the extended march. 

In evaluating the veteran's claim of entitlement to service 
connection for a left foot disability, the Board has reviewed 
closely the Court's determination in Allen v. Brown, 7 Vet. 
App. 439 (1995).  In Allen, the Court vacated a Board 
decision that denied entitlement to service connection on a 
secondary basis for osteoarthritis of both hips and of the 
left knee.  The Court in Allen held that the term 
"disability," as used in 38 U.S.C.A. § 1110 (West 1991), 
refers to an "impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  
Allen, 7 Vet. App. at 448.  Consequently, the Court concluded 
that "pursuant to § 1110 and § 3.310(a), when aggravation of 
a veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated to the degree of disability (but 
only that degree) over and above the disability existing 
prior to the aggravation."  Id.  

It this case, while it appears that the veteran did have a 
left foot disability prior to the November 1994 injury, the 
medical records, which indicate extensive treatment following 
this injury, reveal that this condition was aggravated by an 
injury which occurred during the veteran's service in 
November 1994.  Further, there are indications that the 
veteran had difficulties with his feet during active service 
in 1955 and 1956.  Finally, the Board can not ignore the fact 
that the veteran's occupation while in his reserve unit 
involved the training and development of subordinate drill 
instructors over many years.  This training clearly would 
have required extensive running on a regular basis.

In making the final determination regarding the claim, the 
Board is acutely aware of the doctrine of reasonable doubt.  
As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is a proximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id.  (Citing Santosky v. Kramer, 455 U.S. 
754-55, 102 S.Ct. 1388, 1395, 71 L.Ed.2d 599 (1992)).  As 
currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b) (West 1991).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.

The codification of the "reasonable doubt" standard is 
contained in 38 C.F.R. § 3.102 (1999), which provides, in 
pertinent part:

	When, after careful consideration of all 
procurable and assembled data, a 
reasonable doubt arises regarding service 
origin, the degree of disability, or any 
other point, such doubt will be resolved 
in the favor of the claimant.  By 
reasonable doubt is meant one which exists 
because of an approximate balance of 
positive and negative evidence which does 
not satisfactorily prove or disprove the 
claim. 

The "negative evidence" includes the fact that the veteran 
filed this claim prior to the November 1994 injury in 
question.  However, this evidence is at least balanced by the 
"positive evidence" which includes the medical opinions 
submitted by the veteran and the clear evidence of a 
bilateral foot injury in November 1994.  Consequently, the 
Board finds that the veteran's current bilateral foot 
disorder can be reasonably associated to the veteran's period 
of active duty for training in November 1994 and the injury 
that occurred at that time.  Based on a review of the 
evidence of record, when read with the veteran's total 
history, and in giving the veteran the benefit of the doubt, 
the evidence supports a finding of service connection for a 
bilateral foot disorder.


ORDER

Entitlement to service connection for a bilateral foot 
disorder is granted.



		
	John Crowley
	Acting Member, Board of Veterans' Appeals



 

